DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 7-8, 13-16, 19-20, 22, 25-27, 29-32, 49, 55, 60, 69, 76-79, 82-84, 100, 111, 120-121 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record fails to teach a system for configuring a hearing device, the system comprising: a hearing device configuration component arranged to produce hearing device configuration data indicative of configuration settings for a hearing device that will cause the hearing device to assist hearing of a person; the hearing device configuration component obtaining information indicative of inherent capabilities of the hearing device; the hearing device configuration data comprising: device configuration data produced by the hearing device configuration component using the obtained information indicative of inherent capabilities of the hearing device, the device configuration data used to configure the hearing device in consideration of performance capabilities of the hearing device; and user configuration data produced using an audiogram associated with the person, the audiogram representative of the hearing capabilities of the person; and 2the hearing device configuration component arranged to configure the hearing device using the device configuration data and the user configuration data so that the hearing device is configured to assist the hearing of the person according to the inherent capabilities of the hearing device and the hearing capabilities of the person, as substantially and described and connected with the other functional language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 7, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653